PER CURIAM:
The Maryland Court of Appeals disbarred respondent Robert L. Koven by consent on November 29, 2001. Respondent had been under investigation in Maryland for misappropriation, unauthorized practice of law while suspended, failing to respond to Bar Counsel’s inquiries, failing to communicate with his clients, failing to forward client files in a timely manner after termination, and failing to forward in a timely manner funds owed to a third party. Respondent acknowledged that he could not successfully defend himself against charges based on the matters being investigated.
At the time of his disbarment in Maryland, respondent was already suspended from the practice of law in the District of Columbia as the result of an earlier reciprocal proceeding based on a two-year suspension he had previously received in Maryland. See In re Koven, 792 A.2d 1043 (D.C.2002). After learning of respondent’s Maryland disbarment, this court extended the previously imposed suspension pursuant to D.C. Bar Rule XI, § 11(d), and referred the matter to the Board on Professional Responsibility (“the Board”).
*771The Board recommends that respondent now be disbarred as reciprocal discipline. Bar Counsel has informed the court that she takes no exception to that recommendation. Respondent did not participate in the proceedings before the Board and has not filed any opposition to the Board’s recommendation; indeed, he has not filed anything at all in this court.
Given our limited scope of review,1 the presumption in favor of identical reciprocal discipline,2 and the fact that disbarment is the appropriate sanction in “virtually all” cases of intentional misappropriation,3 we adopt the Board’s recommendation. See, e.g., In re Thomas, 782 A.2d 761 (D.C.2001). Accordingly, it is
ORDERED that Robert L. Koven is hereby disbarred from the practice of law in the District of Columbia, effective immediately. We direct respondent’s attention to the requirements of D.C. Bar Rule XI, § 14(g), and their effect on his eligibility for reinstatement. See D.C. Bar Rule XI, § 16(c).

. In re Goldsborough, 654 A.2d 1285, 1287-1288 (D.C.1995).


. In re Zilberberg, 612 A.2d 832, 834 (D.C.1992).


. "[I]n virtually all cases of misappropriation, disbarment will be the only appropriate sanction unless it appears that the misconduct resulted from nothing more than simple negligence.” In re Addams, 579 A.2d 190, 191 (D.C.1990) (en banc).